Citation Nr: 1748348	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-24 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a neurological condition of the legs, to include peripheral neuropathy and restless leg syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1957 to August 1967 with service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Affairs (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah.  Jurisdiction is retained by the Regional Office in Seattle, Washington.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a travel Board hearing in September 2016.  The transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran had early onset peripheral neuropathy and that the Veteran's restless legs syndrome was incurred in or caused by service, including as the result of herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for a neurological condition of the legs have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.124a (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

A Veteran that had active service in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Certain disorders, if manifest to a degree of 10 percent or more, may be presumed to be service connected.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
 
Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), a claimant is not precluded from establishing service connection with proof of actual causation, that is proof of exposure to herbicide agents that actually causes a disability.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Certain chronic diseases, such as organic disease of the nervous system, are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
 
An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed above, organic diseases of the nervous system are qualifying chronic diseases.  


If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Service treatment records indicated that in May 1963 the Veteran reported "foot trouble" which he described as "tingling and itching of feet."  In July 1966, the records indicated that the Veteran suffered from "heat exhaustion" during which he complained of a feeling of numbness in both legs from the waist down.  In November 1969, the treatment records reported that the Veteran suffered from immersion foot.  There are no other reports of leg or foot trouble in the service treatment records.

In May 2006, the Veteran was afforded a general VA examination.  The Veteran did not report, and the examiner did not comment on, restless legs, leg twitching, or lower extremity neuropathy.

In June 2006, the Veteran reported that his wife had been waking him up at night to ask him to stop moving his legs.  The doctor described the Veteran's leg movements as myoclonic jerking.  The Veteran denied weakness or numbness.  He was not diagnosed at that time, but was later diagnosed with restless leg syndrome and prescribed medication.  The Veteran has continued one medication or another for restless leg syndrome.

The Veteran had a peripheral neuropathy review conducted in June 2014.  The review noted that early onset peripheral neuropathy was not found during the Veteran's Vietnam service or within a year thereof.  

The Veteran testified in September 2016 that his jumpy legs began within six months of service, although he did not seek treatment for it until later.  The Veteran's spouse testified that the Veteran's legs had jumped for the thirty-nine years that she knew him (since the late 1970s).  

The Veteran was afforded a VA peripheral nerves examination in March 2017.  The Veteran denied any problems with numbness or tingling of his legs at that time.  He reported that his leg symptoms began in the 1970s, which was after service.  The Veteran did not experience any leg twitches during the examination and the neurological examination was all normal.  The examiner opined that the Veteran's restless or "jumpy" legs were not service connected because they did not begin to show symptoms until several years after service.  

A second medical opinion was obtained in September 2017.  The examiner considered the Veteran's prior testimony as well as his service and post-service records.  The examiner then addressed the Veteran's in-service conditions including syphilis, "tingling and itching of the foot," immersion foot, and exhaustion.  She explained that the Veteran was treated for each of these conditions and that the conditions resolved while in service.  In addition, neither the Veteran nor the examiner at separation noted any of these conditions on the separation report.  

Accordingly, the examiner opined that it was less likely than not that the Veteran's neurological condition of the legs was related to service.  The examiner added that even though the Veteran was exposed to herbicide agents in service, the conditions that the Veteran suffered in service and after service, including restless leg syndrome, were not medically known to be correlated to herbicide exposure.  

The examiner also noted that there were no symptoms of early onset neuropathy during service or within one year of service.  He observed that the March 2017 examination did not note indications of numbness, tingling or weakness.  The jumpy legs were determined to be consistent with restless leg syndrome.  The active duty presentation, however, was not consistent with a diagnosis of restless leg syndrome.  Thus, the examiner concluded that it was not at least as likely as not that the Veteran's leg condition, to include restless leg syndrome, had its onset during service, was related to any in-service event or disease, was related to exposure to herbicides, or manifested within one year of service.  


The Veteran has not been diagnosed with early onset peripheral neuropathy or peripheral neuropathy.  The weight of the evidence therefore indicates that the Veteran does not and has not had peripheral neuropathy, early onset or otherwise.  Service connection for neuropathy must fail. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  

The Veteran has been diagnosed with restless legs syndrome.  Restless leg syndrome is not a condition for which presumptive service connection for exposure to herbicides may be granted.

Service connection for herbicide exposure still may be established for non-presumptive conditions on a facts-found basis.  The weight of the evidence, however, does not indicate that the Veteran's restless legs syndrome was caused by exposure to herbicides.  The September 2017 VA examiner opined that there was no link between herbicide exposure and restless legs syndrome in the medical literature and that it was not at least as likely as not the case that the Veteran's restless legs syndrome was the result of herbicide exposure.  The Veteran has not provided any medical evidence or literature to the contrary.  

The Veteran did claim his leg condition as secondary to herbicide exposure, but although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the question of whether the Veteran's restless legs syndrome was caused or aggravated by herbicide exposure falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Restless legs syndrome is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The weight of the evidence is against a finding that the Veteran's restless legs syndrome is related to his herbicide exposure.

The Veteran has not identified another in-service event and the September 2017 examiner explained that the events found in the service treatment record were treated, resolved, and did not cause the Veteran's restless legs syndrome.  

However, the Veteran testified that his restless legs syndrome began within a year of separation from service.  Certain conditions, including organic diseases of the nervous system may be presumed to have been service connected if they manifest to within a 10 percent rating within a year from service, but restless legs syndrome is not an organic disease of the nervous system.  An organic disease is generally a "disease associated with detectable or observable changes in one or more body organs."  Mosby's Medical Dictionary, 8th edition. S.v. "organic disease." Retrieved October 20 2017 from https://medical-dictionary.thefreedictionary.com/organic+disease.  Restless legs syndrome, by contrast, is generally a "benign condition of unknown origin characterized by an irritating sensation of uneasiness, tiredness, and itching deep within the muscles of the leg, especially the lower part of the limb, and accompanied by twitching and sometimes by pain."  Mosby's Medical Dictionary, 8th edition. S.v. "restless legs syndrome." Retrieved October 20 2017 from https://medical-dictionary.thefreedictionary.com/restless+legs+syndrome.  As a disease of unknown origin, restless legs syndrome is not an organic disease and does not qualify for the chronic disease presumption.

Even if restless legs syndrome were an organic disease; however, the evidence does not indicate that it manifested within one year of service.  Although the Veteran testified that his restless legs began within a year of service, he later told doctors at his March 2017 examination that the condition began in the 1970s.  The Veteran's spouse did not know the Veteran before the 1970s and could not corroborate prior to the 1970s.  The Board weighs the statement to the doctor more heavily as the statement was made for the purposes of medical evaluation rather than for the purposes of obtaining benefits.  See Fed. R. Evid. 803(4) (excepting statements made for medical diagnosis or treatment from being excluded as hearsay due to their generally recognized credibility); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("recourse to the [Federal Rules of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").  Accordingly, the weight of the evidence is against an onset within one year of service.

Finally, even if restless legs syndrome was an organic disease of the nervous system and even if it was incurred within a year of separation for service, it must still have manifested to a compensable degree within that year.  There is no diagnostic code for restless legs syndrome, but the described twitching can be rated by analogy to a convulsive tic disorder.  See 38 C.F.R. § 4.124a, Diagnostic Code 8103.  A compensable rating for a tic disorder requires that the Veteran's condition be moderate and not just mild.  The Veteran testified that he did not seek treatment initially for his disorder because he did not think much of it.  In addition, it was not until June 2006 that he reported his wife waking him up to stop his leg movements.  This indicates that, to the extent the Veteran had restless legs syndrome within a year of service, the disorder was mild and remained that way for several years.  The weight of the evidence is against a finding that the condition manifested to a compensable degree within a year of service.  Service connection under a chronic condition theory must be denied.

Organic disease of the nervous system may also be service connected where the symptoms manifest within a year from service and then continue.  As described above, restless legs syndrome is not an organic disease of the nervous system and does not qualify under this provision.  Even if it did; however, the Board found that the Veteran's restless legs syndrome did not manifest within a year of discharge.  Service connection under continuity of symptomatology therefore must also be denied.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for a neurological condition of the legs must therefore be denied.



ORDER

Entitlement to service connection for a neurological condition of the legs to include peripheral neuropathy and restless legs syndrome is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


